                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     ADRIAN ROBINSON,                               Case No. 21-cv-00972-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                        ORDER OF DISMISSAL
                                   9
                                                v.

                                  10     R. BROOMFIELD,

                                  11
                                                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Adrian Robinson’s 42 U.S.C. § 1983 complaint was dismissed with leave
                                  14   to amend. (Dkt. No. 6.) After he failed to file any response, the Court ordered him to file
                                  15   an amended complaint within 14 days of the order or face dismissal of the action. (Dkt.
                                  16   No. 7.) Plaintiff has failed to comply with either order. Accordingly, this federal civil
                                  17   rights action is DISMISSED (without prejudice) for failing to comply with the Court’s
                                  18   orders and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  19          Because this dismissal is without prejudice, Robinson may move to reopen. Any
                                  20   such motion must contain an amended complaint that complies in all respects with the
                                  21   order dismissing the complaint with leave to amend. (Dkt. No. 6.)
                                  22          The Clerk shall enter judgment in favor of defendant and close the file.
                                  23          IT IS SO ORDERED.
                                  24   Dated: July 14, 2021
                                                                                        _________________________
                                  25
                                                                                        WILLIAM H. ORRICK
                                  26                                                    United States District Judge
                                  27

                                  28
